Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,757,484.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and the patent are directed to using pulses for a chain of interconnected integrated circuits with a master device and plurality of slave devices to communicate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-7, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel et al. (US 2016/0292106 hereafter Spiegel) in view of Curry et al. (US 2002/0018513 hereafter Curry). 

For claim 1, 14, Spiegel discloses a first device (bus master 14 Figure 1) having a master circuit (master unit 38 Figure 3), the master circuit enabling the first device to communicate with a plurality of second devices (slaves 16 Figure 1) on a series connection (Figure 1); wherein the master circuit enables the first device to send a command frame (data telegrams 18 Figure 1) on the series connection ([0056] M, S1, S2, S3, S4); wherein the command frame (Figure 2) includes an execution mode command ([0057] control information) and a plurality of commands (S1, S2, S3, S4 Figure 2); wherein one or more of the second devices (e.g. S1) execute the commands within the command frame ([0057] allocated for each slave device) at or after the end of the command frame based on the execution mode command ([0057] control information) indicating a synchronous mode of command execution ([0096] synchronous processing based on a switch Figure 7); and wherein the one or more of the second devices (S1, S2, S3, S4 corresponding to slave devices 16 Figure 1) execute the commands within the command frame at the ends of individual ones of the commands ([0057] 18 Figure 2 represent a summation frame where each section is allocated to each slave device 16) based on the execution mode command ([0057] control information) indicating a non-synchronous mode of command execution ([0003] hop-to-hop processing over a series of slave devices).
Spiegel refer to synchronous processing [0096] but does not explicitly teach synchronous processing of multiple commands.
However, Curry, in the same field of serial bus communication, teaches a first device (e.g. 3020 30A having a master circuit communicating with a plurality of second devices on a series connection (Figure 27,  2712, 2714, 2720 on a 1-wire bus) wherein the first device send a command frame (Figure 23C), the command frame includes an execution mode command (command field Figure 23C) and a plurality of commands (byte 2, 3 Figure 23C); wherein one or more of the second devices execute the commands within the command frame at or after the end of the command frame based on the execution mode command indicating a synchronous mode (a sequence of commands stored in Program Register, R/W Register, EPROM Figure 25) of command execution ([0419] for command execution). 
It would have been obvious to one of ordinary skill before the effective filing date to adopt Curry’s teachings of a serial bus devices receiving commands for storage and execution in a serial bus module [abstract]. 

For claim 4, Spiegel discloses wherein the plurality of second devices (e.g. Figure 3) on the series connection are symmetrical ([0071] normal operation and [0073] bidirectional operation).

For claim 5, Spiegel discloses wherein the series connection forms a loop (Figure 1).

For claim 6, Spiegel discloses wherein the slave circuit enables the plurality of second devices on the series connection to determine a direction of communication on the series connection ([0073] bidirectional operation is possible). 

For claim 7, Spiegel discloses wherein the slave circuit enables the plurality of second devices on the series connection to change the direction of communication on the series connection ([0073] bidirectional operation is possible). 

For claim 13, Spiegel discloses wherein the first device (M 14 Figure 1) include a first configurable device ([0029] changeable master) configured to operate in a master mode (M Figure 1) and the plurality of second devices (S1, S2, S3, S4 Figure 1) include second configurable devices (e.g. Figure 5 function changer) configured to operate in a slave mode (S Figure 1).

For claim 20, wherein the synchronous mode of command execution (e.g. activation of substitute master [0097]) enables the first device (M Figure 1) to sequence operations of the plurality of second devices (slave device administration altered [0097]). 

Allowable Subject Matter
Claims 2, 3, 8-12, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The Instant Invention pertains to a method of communication between serially connected chain of integrated circuits. The use of sequential pulse counts to determine addresses along the chain is unique. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/BASIL MA/Examiner, Art Unit 2415